Citation Nr: 9924537	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-15 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for stomach ulcers.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

On May 25, 1999, the Board received an envelope from the 
veteran containing copies of several VA and private medical 
records that were produced in 1974, 1994, 1997 and 1998.  
This evidence has not been reviewed by the RO but the Board 
has construed the veteran's action of sending these documents 
directly to the Board and his written statement accompanying 
these documents requesting that the Board consider this 
additional evidence on appeal as the veteran's express waiver 
of his right to have this new evidence initially reviewed at 
the RO level.  The Board's finding to the effect that there 
is no need to remand the appealed matters to have this 
evidence reviewed at the RO level is also supported by the 
fact that most of this new evidence is not pertinent to the 
appealed claims for service connection and the evidence that 
is pertinent to a couple of the issues on appeal is simply 
insufficient to well ground either claim.  The appeal is now 
ready for its disposition by the Board.


FINDINGS OF FACT

1.  PTSD has not been diagnosed, nor has it been objectively 
shown to be causally related to service.

2.  The gastric peptic ulcer disease that was first diagnosed 
more than 26 years after the veteran's separation from active 
military service has not been objectively shown to be 
causally related to service, to include to the single 
inservice impression of a peptic ulcer rendered by a non-
physician.

3.  The arthritis (degenerative joint disease) of the 
cervical and lumbar vertebrae that was first diagnosed more 
than 28 years after the veteran's separation from active 
military service has not been objectively shown to be 
causally related to service.

4.  The cervical and lumbosacral chronic disabilities that 
were first diagnosed almost 30 years after the veteran's 
separation from active military service and which include 
cervical and lumbar spondylosis, discogenic disease and 
cervico-dorso-lumbar paravertebral myositis, have not been 
objectively shown to be causally related to service.

5.  The tinea versicolor, post-inflammatory hypopigmentation 
and trichrome vitiligo that were first diagnosed almost 30 
years after the veteran's separation from active military 
service have not been objectively shown to be causally 
related to service.

6.  Bilateral hearing loss has not been diagnosed, nor has it 
been objectively shown to be causally related to service.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for PTSD that is 
well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for stomach ulcers 
that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for arthritis that 
is well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a back 
disability that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a skin 
disability that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for bilateral 
hearing loss that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See, Murphy, at 
81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may also be warranted, on a presumptive 
basis, when there is evidence of the manifestation any one of 
the diseases deemed by VA as chronic in nature, such as 
arthritis and sensorineural hearing loss, to a degree of 10 
percent or more within the one-year period immediately 
following the veteran's separation from active military 
service, notwithstanding the lack of evidence of the 
inservice manifestation of such disease.  See, 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1998).


First Issue
Entitlement to service connection for PTSD:

The veteran contends that he suffers from PTSD, which is 
causally related to service and that, consequently, service 
connection for PTSD is warranted.

A review of the record reveals that the veteran is a combat 
veteran, as he was awarded the Combat Infantry Badge.  It 
also reveals, however, no evidence of complaints of any 
psychiatric difficulties, nor a diagnosis of any psychiatric 
disability, at any time during service.  In fact, it is noted 
that the veteran denied, in the report of medical history 
that he filled out and signed upon separation in November 
1967, having ever had, or currently having, frequent trouble 
sleeping, frequent or terrifying nightmares or depression or 
excessive worry.  Also, he was examined on separation and was 
given a negative (normal) psychiatric evaluation.  (See, in 
this regard, his report of medical examination for separation 
purposes, also dated in November 1967.)

The record is devoid of competent evidence showing a 
diagnosis of, or treatment for, PTSD or any other psychiatric 
disability during the entire 30-year timeframe that separates 
the date of the veteran's separation from active military 
service in November 1967 and the VA PTSD examination that he 
underwent almost 30 years later, in October 1997, pursuant to 
his having filed a claim for service connection for PTSD.

According to the report of the VA PTSD examination of October 
1997, the veteran denied any treatment at a VA hospital and 
said that he had been out of his job for approximately six 
months through the State Insurance Fund.  He also said that 
he had a claim pending before that agency, as well as another 
one for Social Security benefits.  He described no specific 
difficulties during his period of active military duty and 
said that he served in Vietnam, where he was hospitalized for 
two months due to an apparent food poisoning.  He did not 
describe any specific inservice stressor events, either, and 
related a normal post-service work history.

The above report reveals that the veteran said that he went 
to see a private psychiatrist a year before this examination, 
when he started to have multiple physical problems in 
relation to a condition of the cervical spine and lumbar 
area.  He said that, anticipating that he might not be able 
to continue working due to his physical condition, he became 
markedly depressed, started to deteriorate physically and 
became "very affected by it."  He also said that he had 
been unable to take the medications recommended by the 
psychiatrist because, instead of alleviating his anxiety and 
depression, they caused marked restlessness and inability to 
sleep at night.  The first symptoms that he got of his 
physical condition were episodes of dizziness, falling down 
and headaches.  He also reported additional physical problems 
such as muscle spasm and, when questioned about his emotional 
condition, said that he just did not feel like himself, that 
he was very down, sometimes "cryful," that he now had been 
able to deal with the psychiatrist's help and that he still 
had "these things" on occasions.

According to the above report, the veteran was adequately 
dressed and groomed,  was aware of the interview situation 
and in full contact with reality and had a somewhat slow 
psychomotor ability and a low tone speech, but his answers 
were relevant, coherent, logical and there were no abnormal 
tremors, tics or mannerisms.  He was not delusional, nor 
hallucinating.  He was not suicidal or homicidal, but 
described feelings of sadness due to the fact that he could 
no longer work and therefore was unable to provide for his 
family as he used to in the past.  He did not describe any 
kind of dissociative episode and all of the symptoms that he 
referred were in direct relationship to the situation 
provoked by his physical condition and his inability to 
continue working.  He described depressive feelings regarding 
this and had, according to the examiner, "taken multiple 
psychiatric interventions to help him deal with the 
situation."  He was oriented to person, place and time, had 
an adequate memory, a maintained intellectual functioning, 
good judgment and superficial insight.  He was considered 
mentally competent to handle VA funds.  Dysthymia was 
diagnosed in Axis I and, psychosocial stressors, described as 
his present physical condition and his inability to continue 
working and provide economically for his family, were 
diagnosed in Axis IV. 

Regarding the alleged stressful inservice events, the Board 
notes that the veteran submitted a five-page handwritten 
statement in October 1997 describing those alleged 
experiences.  The document is entirely in Spanish but the 
Board has seen no reason to obtain an official translation of 
it due to the simple fact that PTSD has never been diagnosed 
and the Caluza criterion of a nexus clearly has not been met 
either.  In this regard, it is noted that the VA psychiatrist 
who examined the veteran in October 1997 clearly said that 
the diagnosed dysthymia is directly related to the post-
service events of having lost his job due to recent physical 
ailments, rather than to any inservice stressful incident or 
event.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for PTSD 
that is well grounded or capable of substantiation, as he has 
failed to submit competent evidence fulfilling at least the 
Caluza criteria of a present disability and a nexus between 
the present disability and service.  This necessarily means 
that the Board has not acquired jurisdiction over the 
appealed claim, which has failed and must be denied.

Second Issue
Entitlement to service connection for stomach ulcers:

The veteran contends that he suffers from a stomach ulcer 
that is causally related to service and that, consequently, 
service connection for a stomach ulcer is warranted.

A review of the record reveals that the veteran complained, 
in January 1967, of abdominal pain, nausea, vomiting and 
diarrhea and that, initially, the medical official who saw 
him wrote, on January 29, that, judging from the past history 
reported by the veteran, the impression was of a peptic 
ulcer.  The veteran was given medication at that time but, 
two days later, he was again seen on sick call complaining of 
not having improved.  It was noted this time that his first 
sergeant had requested that the veteran be seen and evaluated 
by a doctor because he was "unfit for field duty in his 
condition."

Service medical records dated in February 1967 reveal that 
the veteran was indeed admitted for 32 days and that the 
discharge diagnoses were of amebiasis, treated, improved, and 
intestinal parasites, also treated and improved.  The initial 
impression of a peptic ulcer was not confirmed during this 
admission and, in fact, no other impression/diagnosis of a 
peptic ulcer was thereafter recorded at any time during 
service.  In his report of medical history for separation of 
November 1967, the veteran denied ever having had, or 
currently having, frequent indigestion, stomach, liver or 
intestinal trouble, gall bladder trouble or gall stones and 
his abdomen and viscera were clinically evaluated as normal 
in the report of medical examination of the same date.

A private medical record dated in April 1974 reveals 
complaints of vomiting and diarrhea and an impression of 
acute gastroenteritis, while a private medical record dated 
more than 20 years later, in October 1994, reveals what seems 
to be an objective finding of an "ulcer at esophagus" on 
endoscopic examination.  Thereafter, a VA outpatient medical 
record dated in October 1997 reveals an assessment of peptic 
ulcer disease, with reflux, and the report of a VA 
"stomach" examination that was conducted four days later, 
still in October 1997, to be discussed in the following 
paragraphs, confirms the diagnosis and provides additional 
data.

According to the report of the above medical examination, the 
veteran reported a 10-year history of gastric peptic ulcer 
and an episode of food intoxication in Vietnam in 1966.  
Currently, he complained of hyperacidity, reflux, heartburn, 
epigastric pain and loss of appetite.  Objectively, the 
abdomen was soft and depressible and tender to deep palpation 
in the right upper quadrant, but there was no organomegaly, 
nor palpable masses, and the peristalsis was normal.  He 
weighed 177 lbs. and showed no evidence of anemia, periodic 
vomiting, hematemesis or melena.  The pain was in the right 
upper quadrant and epigastrium and the episodes were constant 
and frequent.  A gastric peptic ulcer disease was diagnosed 
and it is noted that similar objective findings were reported 
in the report of the VA general medical examination that the 
same physician conducted on the same date.

As shown above, there was an initial impression of a peptic 
ulcer during service, in January 1967, apparently by a non-
physician (most likely a medic) and based only on the history 
provided by the veteran, as well as the reported symptoms.  
Upon further in-patient evaluation by an actual physician, 
this initial impression was changed to a diagnosis of 
amebiasis and intestinal parasites, for the residuals of 
which the Board notes the veteran is currently service-
connected.  While it might be argued that there remains a 
question as to whether the veteran did suffer from a peptic 
ulcer during service, the fact remains that this question is 
actually irrelevant at this time, as it is evident that the 
condition, if the veteran indeed suffered from it during 
service in January/February 1967, was only acute in nature 
since, on separation, no peptic ulcer was diagnosed and no 
related complaints were reported and there is an immense gap 
of more than 26 years between the date of the veteran's 
separation from active military service and the earliest 
diagnosis of record of a peptic ulcer.

The Board finds that there is simply no evidence in the 
record demonstrating that there is a nexus, or causal 
relationship, between the peptic ulcer disease that was 
diagnosed more than 26 years after service and service, to 
include the aforementioned inservice impression of a gastric 
ulcer, by a non-physician, in 1967.  The lack of such a nexus 
is further accentuated by the fact that the veteran himself 
candidly acknowledged, almost 30 years after service, that he 
only had a 10-year history of gastric peptic ulcer.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for a 
stomach ulcer that is well grounded or capable of 
substantiation, as he has failed to submit competent evidence 
fulfilling at least the Caluza criterion of the existence of 
a nexus between the present disability and service.  This 
necessarily means that the Board has not acquired 
jurisdiction over the appealed claim, which has failed and 
must be denied.




Third Issue
Entitlement to service connection for arthritis:

The veteran contends that he suffers from arthritis that is 
causally related to service and that, consequently, service 
connection for arthritis is warranted.

A review of the record reveals no evidence of the 
manifestation of arthritis at any time during service or 
within the one-year period immediately following the 
veteran's separation from active military service in November 
1967.  The earliest competent evidence of such a disease in 
the record was produced, as discussed in the following 
paragraphs, in 1996 and 1997, when at least 28 years had 
elapsed after the veteran's separation from active military 
service.

The report of an October 1996 private MRI of the veteran's 
cervical spine reveals evidence of degeneration at the C5-6 
levels, while the report of October 1997 VA X-Rays reveals an 
impression of degenerative disc disease at the same levels of 
the veteran's cervical spine.  Also, the report of October 
1997 VA X-Rays reveals an impression of degenerative changes 
in the lumbosacral spine involving the spine's L4-5 
apophyseal joints, bilaterally, while the report of an 
October 1997 VA general medical examination reveals diagnoses 
of degenerative joint disease, arthritis, and cervical 
discogenic disease.  Additionally, it is noted that the 
report of an October 1997 VA spine examination shows a 
diagnosis of degenerative joint disease of the cervical and 
lumbar spines, associated with diminished disc space at the 
C5-6 levels and hypoplastic T12 rib, by X-Rays.

As shown above, it is clear that the veteran currently 
suffers from degenerative joint disease, or arthritis, at 
several levels of the cervical and lumbosacral spines.  
However, the record is clearly devoid of competent evidence 
of the manifestation of arthritis at any time during service, 
or within the one-year period immediately following the 
veteran's discharge, and of the existence of a nexus, or 
causal relationship, between the diagnosed arthritis of the 
back and service.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for 
arthritis that is well grounded or capable of substantiation, 
as he has failed to submit competent evidence fulfilling at 
least the Caluza criterion of the existence of a nexus 
between the present disability and service.  This necessarily 
means that the Board has not acquired jurisdiction over the 
appealed claim, which has failed and must be denied.

Fourth Issue
Entitlement to service connection for a back disability:

The veteran contends that he suffers from a back disability 
that is causally related to service, and that, consequently, 
service connection for a back disability is warranted.

A review of the record reveals no evidence of the 
manifestation of any back disability at any time during 
service.  It also reveals that, in his report of medical 
history for separation of November 1967, the veteran denied 
ever having had, or currently having, recurrent back pain, 
and that his musculoskeletal system was clinically evaluated 
as normal, in the report of medical examination of the same 
date.

The earliest competent evidence of the manifestation of a 
back disability in the record is contained in the 
aforementioned report of an October 1996 MRI of the veteran's 
cervical spine, which, in addition to degeneration of the C5-
6 discs, reveals posterior herniation narrowings at the C3-4 
and C5-6 levels.  Also, the reports of the October 1997 VA X-
Rays of the veteran's cervical and lumbosacral spines 
revealed, in addition to the already mentioned degenerative 
changes, cervical spondylosis, bony stenosis of the right C3-
4 and C5-6 neural foramina, bilaterally, L5 transitional 
vertebra (partially sacralized), lumbar spondylosis and 
hypoplastic 12th ribs, bilaterally.

In addition to the above, it is noted that the report of the 
October 1997 VA general medical examination contains the 
diagnoses of chronic low back pain, cervical discogenic 
disease and paralumbar fibromyositis.

According to the report of the October 1997 VA spine 
examination, the veteran complained of "total back pain 
since two and a half year[s] ago."  The pain worsened upon 
doing household activities but was alleviated almost 
completely by Tylenol.  The subscribing examiner noted that, 
while the veteran had no postural abnormalities or fixed 
deformities of the back, he did have a severe cervico-dorso-
lumbar paravertebral muscle spasm.  In addition to the 
aforementioned diagnosis of degenerative joint disease of the 
cervical and lumbar spine, a cervico-dorso-lumbar 
paravertebral myositis was diagnosed.

As shown above, the record contains no competent evidence of 
the manifestation of a back disability at any time during 
service and the earliest such evidence was produced almost 30 
years after the veteran's separation from active military 
service.  More importantly, the record is devoid of competent 
evidence demonstrating that there is a nexus, or causal 
relationship, between the diagnosed disabilities of the back 
and service.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for a 
back disability that is well grounded or capable of 
substantiation, as he has failed to submit competent evidence 
fulfilling at least the Caluza criterion of the existence of 
a nexus between the present disability and service.  This 
necessarily means that the Board has not acquired 
jurisdiction over the appealed claim, which has failed and 
must be denied.

Fifth Issue
Entitlement to service connection for a skin disability:

The veteran contends that he suffers from a skin disability 
that is causally related to service and that, consequently, 
service connection for a skin disability is warranted.

A review of the record reveals no evidence of the 
manifestation of any skin disability at any time during 
service.  It also reveals that, in his report of medical 
history for separation of November 1967, the veteran denied 
ever having had, or currently having, skin diseases, and 
that, on examination at that time, his skin was clinically 
evaluated as normal.

According to the report of an October 1997 VA skin disorders 
examination, the veteran reported a history of white spots in 
the arms, forearms, back and legs "since several years 
ago."  The lesions were pruritic, involved a burning 
sensation, were not relieved by creams and worsened with heat 
and sweating, especially during the summer.  On examination, 
there were "hypopigmented" patches and macules in the arms, 
back, axillae, abdomen and thighs.  The diagnosis were listed 
as tinea versicolor, post inflammatory hypopigmentation and 
trichrome vitiligo.

As shown above, the record contains no competent evidence of 
the manifestation of a skin disability at any time during 
service and the earliest such evidence was produced almost 30 
years after discharge.  More importantly, the record is 
devoid of competent evidence demonstrating that there is a 
nexus, or causal relationship, between the diagnosed skin 
disabilities and service.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for a 
skin disability that is well grounded or capable of 
substantiation, as he has failed to submit competent evidence 
fulfilling at least the Caluza criterion of the existence of 
a nexus between the present skin disabilities and service.  
This necessarily means that the Board has not acquired 
jurisdiction over the appealed claim, which has failed and 
must be denied.




Sixth Issue
Entitlement to service connection for bilateral hearing loss:

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the three auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

The veteran contends that he suffers from hearing loss that 
is causally related to service and that, consequently, 
service connection for hearing loss is warranted.

A review of the record reveals no evidence of the 
manifestation of bilateral hearing loss at any time during 
service, as well as the fact that, in his report of medical 
history for separation of November 1967, the veteran denied 
ever having had, or currently having, ear, nose or throat 
trouble, or hearing loss.  Also, in his report of medical 
examination for separation purposes of the same date, the 
veteran's ears were clinically evaluated as normal, a 
whispered voice hearing test was normal ("15/15," 
bilaterally) and an audiometer testing revealed absolutely no 
loss of hearing (i.e., zero decibels of hearing loss at the 
frequencies 500, 1000, 2000, 3000 and 4000, bilaterally).

A partially-legible VA medical record that was produced in 
December 1967, less than a month after the veteran's 
separation from active military service, reveals complaints 
of pain in both ears and diagnoses of ceruminosis and 
Eustachian salpingitis.  These conditions were most likely 
acute in nature, as no additional evidence pertaining to 
these two diagnosis is of record, nor has the veteran claimed 
that he received additional medical treatment for either one 
of these conditions.

Pursuant to the veteran's having filed a claim for service 
connection for hearing loss in August 1997, he underwent a VA 
audiological examination in September 1997.  According to the 
resulting report, the veteran complained of hearing 
difficulties, mainly in the right ear, a feeling of fullness 
in the ears and balance problems since 1966, after a mine 
explosion during the Vietnam War.  He reported more 
difficulty in noisy and crowded environments and reported a 
history of two years of military noise exposure in an 
infantry unit.

According to the above report, the examination of the right 
ear revealed the following decibels (db) of hearing loss, at 
the following levels:  15 db at 500 Hertz, 10 db at 1000 
Hertz, 15 db at 2000 Hertz, 20 db at 3000 Hertz and 25 db at 
4000 Hertz, with a right ear average loss of 17 db.  For the 
left ear, the results were the following:  15 db at 500 
Hertz, 10 db at 1000 Hertz, 5 db at 2000 Hertz, 10 db at 3000 
Hertz and 20 db at 4000 Hertz, with a left ear average loss 
of 11 db.  Speech recognition scores were of 100 percent, 
bilaterally, and both pure tone air conduction thresholds and 
pure tone bone conduction thresholds were characterized as 
representing bilateral normal hearing.  The diagnosis was the 
following:  "Audiological evaluation indicate bilateral 
hearing within normal limits from 500Hz to 4000Hz with normal 
function of both middle ears.  Speech recognition ability is 
excellent, bilaterally."

As shown above, the record contains no evidence of the 
manifestation of bilateral hearing loss at any time during 
service, within the one-year period immediately following the 
veteran's separation from service, or at the present time.  
In this regard, it is noted that, there was no hearing loss 
at all on separation and, more recently, in September 1997, 
there was some hearing loss, bilaterally, but it was not 
sufficient to be considered impaired hearing, for VA 
purposes, under the provisions of § 3.385.

The Board is certainly aware of the fact that the veteran was 
a combat veteran, as he was awarded the Combat Infantryman 
Badge, and this fact leads the Board to believe that his 
allegations to the effect that he was exposed to military 
noise, including mines exploding, are credible.  However, as 
discussed earlier in this decision, the Court has 
specifically said that, unless a claim meets the three 
criteria for a well grounded claim, which is not the case 
here, the Board is impeded from entertaining and deciding the 
appeal on the merits and must deny the claim as not well 
grounded.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of service connection for bilateral hearing 
loss that is well grounded or capable of substantiation, as 
he has failed to submit competent evidence fulfilling the 
three Caluza criteria for the submission of such a claim.  
This necessarily means that the Board has not acquired 
jurisdiction over the appealed claim, which has failed and 
must be denied.

Final consideration pertaining to all the matters on appeal:

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted claims for service connection that 
are not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render any of the appealed claims well grounded or capable of 
substantiation.  Under these circumstances, VA has no further 
duty to assist him, as per the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), in the development of the appealed 
claims.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).












SEE THE FOLLOWING PAGE FOR THE ORDER AND SUBSCRIPTION

ORDER

1.  Service connection for PTSD is denied.

2.  Service connection for stomach ulcers is denied.

3.  Service connection for arthritis is denied.

4.  Service connection for a back disability is denied.

5.  Service connection for a skin disability is denied.

6.  Service connection for bilateral hearing loss is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

